significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr se tiep rat a in re company this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the above-named plan for the plan_year ending date subject_to the condition that that the company makes sufficient contributions to the plan to meet the minimum_funding_standard for the plan for the plan_year ending date by date your authorized representative agreed to this condition in an e-mail dated date if this condition is not satisfied the waiver is retroactively null and void this conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a manufacturer of high speed steel cutting tools taps which are used to form internal threads the company sells its products domestically and in with a small portion exported to other and its primary product is the company’s customers include the and as well as small machine shops the current financial hardship was brought on by the economic downturn which affected the company’s customer base particularly the which in turn led to declining sales sales have declined from dollar_figure year ending date to dollar_figure and dollar_figure costs associated with its mostly union workforce profit margins declined dramatically as well in because the company’s has relatively fixed manufacturing in both and for the fiscal in dollar_figure in order to effect a recovery_of its business the company has taken a number of steps to firm up its financial situation these steps included a reduction in payroll costs through layoffs of union and non-union employees the replacement of its primary supplier with a new lower cost supplier and an aggressive marketing campaign to expand its customer base and increase sales these steps along with the current economic recovery should allow the company’s financial situation to improve sufficiently to continue meeting the funding requirements of the plan furthermore the company is debt-free and is considering borrowing against its assets or raising capital through the issuance of preferred_stock in order to fund the plan the company has shown its determination to fund the plan by continuing to make to the plan for the plan_year ending date contributions totaling dollar_figure despite filing for a funding waiver the company is also considering borrowing against its assets or issuing preferred_stock to fund the plan however the plan is poorly funded on a current_liability basis and the plan has already received a funding waiver for a prior year hence the waiver of the minimum_funding_standard for the plan_year ending date has been granted subject_to the condition stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa profit sharing plan or any other retirement plans this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours y as- donna m prestia manager employee_plans actuarial group
